Name: 2001/661/EC: Commission Decision of 7 August 2001 amending Decision 1999/283/EC concerning the animal health conditions and veterinary certification for imports of fresh meat from certain African countries to take account of the animal health situation in South Africa and Swaziland (Text with EEA relevance) (notified under document number C(2001) 2481)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  Africa;  animal product;  trade;  agricultural policy
 Date Published: 2001-08-30

 Avis juridique important|32001D06612001/661/EC: Commission Decision of 7 August 2001 amending Decision 1999/283/EC concerning the animal health conditions and veterinary certification for imports of fresh meat from certain African countries to take account of the animal health situation in South Africa and Swaziland (Text with EEA relevance) (notified under document number C(2001) 2481) Official Journal L 232 , 30/08/2001 P. 0025 - 0027Commission Decisionof 7 August 2001amending Decision 1999/283/EC concerning the animal health conditions and veterinary certification for imports of fresh meat from certain African countries to take account of the animal health situation in South Africa and Swaziland(notified under document number C(2001) 2481)(Text with EEA relevance)(2001/661/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems on importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Directive 97/79/EC(2), in particular Articles 15 and 22 thereof,Whereas:(1) The animal health conditions and veterinary certification for imports of fresh meat from certain African countries are laid down by Commission Decision 1999/283/EC(3), as last amended by Decision 2001/601/EC(4).(2) Following outbreaks of foot-and-mouth disease in parts of the free territory of South Africa, Commission Decision 2001/164/EC(5) was adopted, further regionalising the country.(3) The competent authorities of South Africa have provided sufficient guarantees with regard to the measures taken to control the movement of animals of susceptible species within and out of the surveillance and vaccination control areas.(4) It is therefore possible to redefine the territory of South Africa from which imports into the Community of fresh meat are authorised.(5) On 22 December 2000 outbreaks of foot-and-mouth disease were confirmed in Swaziland in the previously free region and vaccination was carried out; in consequence, imports into the Community of fresh meat from Swaziland were suspended by Commission Decision 2001/297/EC(6).(6) The competent authorities of Swaziland have provided sufficient guarantees with regard to the measures taken to control the movement of animals of susceptible species within and out of the surveillance and vaccination control areas.(7) It is therefore possible to redefine the territory of Swaziland from which imports of fresh meat into the Community are authorised, and to re-establish the relevant model of certificate and supplementary guarantees required from Swaziland in the table of Annex II.(8) Decision 1999/283/EC must be amended accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annexes I and II to Decision 1999/283/EC are replaced by the Annexes to this Decision.Article 2This Decision shall apply to meat of animals slaughtered after 15 August 2001.Article 3This Decision is addressed to the Member States.Done at Brussels, 7 August 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 110, 28.4.1999, p. 16.(4) OJ L 210, 3.8.2001, p. 58.(5) OJ L 58, 28.2.2001, p. 40.(6) OJ L 102, 12.4.2001, p. 40.ANNEX I"ANNEX IDESCRIPTION OF TERRITORIES OF CERTAIN AFRICAN COUNTRIES ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES>TABLE>"ANNEX II"ANNEX IIMODELS OF ANIMAL HEALTH CERTIFICATES TO BE REQUESTED>TABLE>"